BARFIELD, Judge
dissenting:
I respectfully dissent. In my view the trial judge was correct in granting summary judgment because the standard governing disclosure by realtors is absolute and unconditional notwithstanding how fortuitous and fortunate the result of nondisclosure by the realtor might be for one party to a contract.
“Dual agency” of a realtor is a euphemism for conflict of interest. The remedy of the aggrieved buyer in this case is against the realtor for failure to make a full disclosure of the agreements between the realtor and the buyer when the realtor was unquestionably the agent of the seller.
There is no dispute that there were terms and conditions of the relationship between the realtor and the buyer that were not disclosed to the seller. The realtor must make a full disclosure to the seller and buyer and obtain the consent of both. Quest v. Barge, 41 So.2d 158 (Fla.1949).